United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS            October 3, 2003
                       For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-60196
                          Summary Calendar




                THOMAS W. BURKETT; JENNIFER BURKETT

                                             Plaintiffs - Appellees


                               VERSUS


                  AMERICAN BANKERS INSURANCE CO.


                                              Defendant - Appellant



            Appeal from the United States District Court
         For the Southern District of Mississippi, Jackson
                           4:02-CV-214-LN


Before DAVIS, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

      For reasons assigned by the district court in its memorandum

opinion and order of February 14, 2003, we agree that appellant,

American Bankers, failed to demonstrate that the parties agreed to

arbitrate the dispute presented in this action.

      American Bankers seeks to invoke the arbitration clause in the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
lending agreement between one of appellees and GreenPoint Credit

Corporation (GreenPoint).     American Bankers was not a signatory to

the lending agreement and for reasons explained by the district

court none of the exceptional circumstances are present here that

would   permit   American   Bankers       to   enjoy   the   benefit   of   the

arbitration clause included in that agreement.

     We, therefore, AFFIRM the district court’s order denying

American Bankers’ motion to compel arbitration.

     AFFIRMED.




                                      2